Citation Nr: 1455011	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-31 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertrophic obstructive cardiomyopathy, claimed as a heart condition to include heart murmur.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to May 1974.  He also had additional service in the National Guard between 1984 to 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hypertrophic obstructive cardiomyopathy, claimed as a heart condition to include heart murmur, was not manifested during service; cardiovascular disease was not manifested in the first post service year; and the Veteran's current hypertrophic obstructive cardiomyopathy is not shown to be related to a qualifying [for VA benefits] period of service.

2.  Hypertension was not manifested during service or the in the first post service year and is not shown to be related to a qualifying [for VA benefits] period of service.


CONCLUSIONS OF LAW

1.  Service connection for hypertrophic obstructive cardiomyopathy, claimed as a heart condition to include heart murmur, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the service connection claims addressed herein.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  A November 2009 letter satisfied the duty to notify as to these matters.  

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  No outstanding evidence has been identified that has not otherwise been obtained.  The RO did not arrange for a VA examination/opinion as to the claims of service connection for a heart condition, to include murmur, or hypertension.  There is no competent evidence in the record that indicates that these disorders may be related to the Veteran's service.  Absent an indication that the disabilities may be associated with his service, an examination to secure medical nexus opinions is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met.  He has not identified any pertinent evidence that remains outstanding.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of these claims.  See 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that such was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (including cardiovascular disease and hypertension), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for cardiovascular disease and hypertension) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be established by showing onset of a disability in service and continuity of related symptoms thereafter. 

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran claims that his current heart disorder is the result of physical exertion with high blood pressure as well as a heart murmur that he endured during his National Guard service.  See October 2009 VA Form 21-4138, Statement in Support of Claim.  

The service treatment records (STRs) from his period of active service are silent as to complaints or findings referable to a cardiovascular disorder or hypertension, to include findings of elevated blood pressure readings.  

Records from the Veteran's period of National Guard service show that he reported a history of high or low blood pressure on periodic examination in August 1987.  These records also show that the Veteran complained of sore back and chest muscles in September 1989.  Notwithstanding, a January 1992 ECG (electrocardiogram) was normal.  These records are also silent as to findings referable to a cardiovascular disorder or hypertension, to include findings of elevated blood pressure readings.

An April 2001 VA treatment report notes that the Veteran's blood pressure was 176/88 and he reported that his blood pressure is "usually lower than that, but he has been told in the past that he has 'borderline' HTN (hypertension)."  His blood pressure was noted to be elevated in September 2001 and he was instructed to have it checked periodically for consideration of treatment as may be indicated.  A February 2004 VA treatment report shows a finding of hypertension and notes that the Veteran was "continued" on Atenolol.  

Private treatment records, including an April 2010 Office Note from M. C. Neustel, M.D., show that the Veteran was hospitalized for a syncopal episode in 2008 and a May 2009 ECG showed "moderate to marked concentric left ventricular hypertrophy with asymmetrical septal hypertrophy with the interventricular septum being about 2.1 cm."  See April 2010 Office Note from Dr. Neustel.  In October 2009, a mass on the aortic valve was found and the Veteran underwent a septal myectomy for hypertrophic cardiomyopathy with systolic anterior motion and inducible outflow tract obstruction.  Dr. Neustel noted that the question of how long the Veteran may have had this problem is very difficult to answer and that he must have a genetic component for hypertrophy.  

It is not in dispute that the Veteran has a heart disorder (hypertrophic obstructive cardiomyopathy) and hypertension.  

The Veteran specifically claims that his heart disorder, including a murmur, and hypertension are the result of physical exertion endured during his lengthy period of National Guard service.  A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a Veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 32 U.S.C. § 316 , 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 (1990).  For service in the National Guard only periods of federalized service, if any, are qualifying service for VA compensation benefits.

As the Veteran has not identified a period of active duty service or active or inactive duty for training with the National Guard (under 38 C.F.R. § 3.6(c), (d)) when his heart disorder, heart murmur and/or hypertension was incurred or aggravated, his National Guard service is non-qualifying for VA benefits, and not for consideration herein.  Therefore, what remains necessary to substantiate this claim is that the hypertrophic obstructive cardiomyopathy, claimed as a heart condition to include heart murmur, and/or hypertension are etiologically related to his May 1972 to May 1974 service.

However, neither a heart disorder nor hypertension is shown to have been manifested in service or in the first post service year (and such is not claimed by the Veteran).  The earliest diagnosis of hypertension in the record appears to be in 2004, approximately 30 years after service; and the earliest findings of cardiovascular pathology is approximately 35 years later, on May 2009 ECG which showed "moderate to marked concentric left ventricular hypertrophy with asymmetrical septal hypertrophy with the interventricular septum being about 2.1 cm.".  A lengthy time interval between active service and the initial post service clinical manifestation of hypertension and/or a heart disorder is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, service connection for hypertrophic obstructive cardiomyopathy, claimed as a heart condition to include heart murmur, and hypertension on the basis that they became manifest in service and persisted, or on a presumptive basis (for cardiovascular disease and hypertension as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Furthermore, post service treatment records provide no indication or suggestion that the Veteran's heart disorder and/or hypertension may somehow otherwise be related to his service.  The only evidence in the record that relates his heart disorder and/or hypertension to his service consists of the opinions of the Veteran, his mother and his friend.  They are "laypersons" and do not allege to have any medical expertise.  While a layperson may be competent to observe cardiovascular symptoms including exhaustion, the diagnosis and etiology of an insidious process such as a cardiovascular disorder and hypertension are complex medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinions or medical literature in support of his allegations.  In the absence of evidence of onset of related symptoms in service and continuity of such symptoms thereafter, the unexplained and unsupported (by medical evidence) lay statements alleging a nexus between his service and a cardiovascular disorder and/or hypertension manifested at least 30 years later do not merit any probative value.  The Board finds that the lengthy interval between service and the initial diagnosis of a heart disorder and/or hypertension weighs against a finding of service connection. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims of service connection for hypertrophic obstructive cardiomyopathy, claimed as a heart condition to include heart murmur, and hypertension, and the appeal as to these matters must be denied.

ORDER

Service connection for hypertrophic obstructive cardiomyopathy, claimed as a heart condition to include heart murmur, is denied.  

Service connection for hypertension is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


